Citation Nr: 0125169	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for asbestosis as not well 
grounded.  The veteran filed a notice of disagreement in 
August 1999 and a statement of the case (SOC) was issued in 
February 2000.  The veteran submitted a substantive appeal in 
March 2000, and requested a hearing before the Board.

In August 2001, a hearing was held in New York, New York, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).

The Board finds that the veteran has raised particular claims 
not yet considered by the RO.  Historically, in February 
1980, the veteran filed a claim of entitlement to service 
connection for hearing loss.  The RO denied service 
connection for hearing loss in April 1980.  In a statement 
dated August 1980, the veteran indicated that he would submit 
additional evidence.  In May 1998, the veteran submitted a 
statement indicating that he was submitting new evidence in 
support of a claim of entitlement to service connection for 
hearing loss.  He submitted an audiogram dated May 1968 and a 
lay statement dated in August 1980.  In June 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  On July 11, 1998, the 
veteran was notified of this decision and of his appellate 
rights.  On August 18, 1999, the veteran submitted "Statement 
in Support of Claim" in which he reported in-service acoustic 
trauma.  In a February 2000 letter, the RO communicated to 
the veteran that such statement was an untimely notice of 
disagreement.  The Board construes that, although the RO 
determined that such statement was an untimely notice of 
disagreement, the August 1999 statement serves to raise the 
matter of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hearing loss.  This issue, which is 
not inextricably intertwined with the current issue, is not 
before the Board for review and is referred to the RO for 
appropriate action.

Furthermore, during a November 2000 hearing at the RO before 
a local hearing officer, the veteran's representative alleged 
that a notice of disagreement was timely filed in August 
1980, and argued that the original claim was still pending.  
The Board finds such statement raises the issue of whether 
the veteran filed a timely notice of disagreement with the 
original rating action, regarding the issue of entitlement to 
service connection for hearing loss.  This issue, which is 
not inextricably intertwined with the current issue, is 
likewise not before the Board for review and is referred to 
the RO for appropriate action. 


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326 (2000)).

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000 and implementing regulations, the Board finds 
that further development is warranted regarding service 
connection for asbestosis.  Importantly, the Board observes 
that the examinations of record do not provide sufficient 
evidence upon which to decide the claim.  The Board 
acknowledges that the veteran and his representative have 
pointed to the medical opinion of S. Daum, M.D., who stated 
that the veteran was exposed to asbestos in service.  Even 
assuming evidence of in-service exposure to asbestos, a 
medical opinion as to a nexus, or relationship, between such 
exposure and the veteran's current disability is necessary 
for a determination on the merits.  Another VA examination 
would be helpful in the adjudication of this case.

During his personal hearings, the veteran identified several 
sources of private medical treatment, as follows:  Long 
Island Jewish Medical Center, Stony Brook Medical Center, and 
Dr. Feinberg in Hauppauge (referred to by the New York State 
Workers' Compensation Board).  (The Board notes that 
September 1993 records from Stony Brook Medical Center have 
been associated with the claims folder).  Complete treatment 
records should be obtained from the aforementioned private 
sources.

During his November 2000 RO hearing, the veteran indicated 
that he underwent employment physical examinations annually, 
administered by Industrial Health, for the Long Island 
Lighting Company (LILCO) (now Keyspan Energy).  He also 
indicated that he started employment with LILCO in 1980.  The 
evidence of record includes physical examination reports by 
Industrial Health dated from July 1989 to July 1995 only.  
Complete employment physical examination reports prior to 
1990 should be obtained.

The New York State Workers' Compensation Board may have 
records relevant to the veteran's service connection claim.  
In this regard, the veteran has indicated willingness to 
provide additional information to aid in locating such 
records.  A copy of the veteran's file from the state 
worker's compensation commission should be obtained.  

The RO is also directed to paragraph 7.21 of Part VI of the 
VA Adjudication Procedure Manual, M21-1 (Manual M21-1) for 
guidance in the adjudication of an asbestos-related claim.

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655


Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to support his claim 
for service connection for asbestosis, in 
particular, evidence confirming the 
presence of the disability and 
demonstrating a relationship between any 
current asbestosis and his military 
service.  Evidence may include medical 
opinions as to etiology, insurance 
examinations, lay statements by 
witnesses, or personal testimony.

3.  All records identified and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization, to include records from 
the office of Dr. Feinberg in Hauppage, 
the Long Island Jewish Medical Center, 
the Stony Brook Medical Center; the New 
York State Workers' Compensation Board; 
and Industrial Health (prior to 1990).  
Such records should include, if 
applicable, any x-ray films or other 
scans of the lungs for comparison 
purposes.  If any records requested are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
pulmonologist for the purpose of 
determining the existence, date of onset, 
and etiology of the veteran's claimed 
asbestosis.  It is imperative that the 
physician designated to examine the 
veteran review the evidence in the claims 
folder, to include a complete copy of 
this REMAND.  Such examination is to 
include a review of the veteran's history 
and current complaints, a review of past 
films of the chest, if available, as well 
as a comprehensive physical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses, inclusive of asbestosis, if 
any, are then to be fully set forth.

It is requested that the pulmonologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:

I.  Is there objective evidence that 
the veteran has pulmonary 
asbestosis?  If so, please set forth 
the objective evidence used as a 
basis to make the diagnosis.

II.  Whether it is at least as 
likely as not that the veteran's 
asbestosis, if any, is the result of 
in-service exposure to asbestos or 
some other in-service event?  (Note:  
the veteran alleges asbestos 
exposure while an engine man in the 
U.S. Navy in 1966 to 1968).

III.  If the examiner agrees or 
disagrees with any opinion of 
record, he/she should specify the 
reasons therefor.

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.

5.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim of entitlement to 
service connection for asbestosis, on the 
merits, in light of all applicable 
evidence of record and all pertinent legal 
authority, to include the provisions of 
38 C.F.R. § 3.655 (as appropriate) and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should be 
included in the claims folder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



